Title: John Adams to Abigail Adams, 14 April 1797
From: Adams, John
To: Adams, Abigail


        
          My Dearest Friend
          Philadelphia April 14. 1797
        
        I have this day recd, in your favours of the 5. 6. and 7th. of the month the first Acknowledgment of the Receipt of my Invitations to you to come to Philadelphia and share in the Burthens of your friend. I hope you may have commenced your Journey before this day: but knowing how many dispositions you have to make, and how difficult it will be to make them I cannot promise myself the happiness of seeing you so soon.
        Your Solicitudes would be less if you were here. The Variety here would amuse you—and the Spirits of the gay enliven you—the Reasoning of the Wise assure you.
        Your narration of your Agricultural Management delights me and the picture of Billings’s circular Wall, or oval Wall as he calls it charms me— We shall see it again I hope in August. But this will depend upon Congress and Intelligence from Europe. Oh what an enchanting Summer I should have had, if W. had been P. and I, V. P.!— But never mind that— We will do our Duty as We are, and he could do no more.
        On the 4th. I enclosed you a Post Note.
        I have recd a Chronicle to day, by which I perceive that French those who profess so much Attachment to France, So much devotion to the french Revolution and so much Enthusiasm for the french Republic are very much afraid that the Voice of the People will be for War. They need not fear that War will be sought. If it comes of itself and We cannot avert it, We must make the best of it, unpleasant as it is.
        Poor Ed. Savil would be glad to revenge himself at the hazard and for ought I know at the Sacrifice of his Life. Jarvis and Austin should see his back.
        To day I have recd the Lt. Governors Cheese—like a charriot forewheel boxed up in Wood & Iron. it will last till you come.
        
        I am grieved for Mary smith: but think you ought not to tarry on her Account. You can do her no good that others cannot do.
        My Duty to Mother Love to Brothers and friendship to Neighbours.
        Yours as always
        
          J. A
        
      